Citation Nr: 9907489	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-24 753	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a disorder 
manifested by generalized skeletal problems and weakness.  

2.  Entitlement to service connection for residuals of a 
septoplasty.  

3.  Entitlement to service connection for a sinus disorder.  

4. Entitlement to a rating in excess of 10 percent for a 
headache disorder.  

5.  Entitlement to a compensable rating for facial scar 
residuals of a head injury.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1969.  In March 1997, the Board of Veterans' Appeals (Board) 
denied service connection for a disorder manifested by 
generalized skeletal problems and weakness.  In a January 
1998 statement, the veteran requested that his claim of 
service connection for a disorder manifested by generalized 
skeletal problems and weakness be reopened.  The RO denied 
the claim; and it has been developed for appellate review.  

The March 1997 Board decision granted service connection for 
a headache disorder.  In August 1997, the RO implemented the 
grant and assigned a 10 percent rating.  In September 1997, 
the veteran submitted a notice of disagreement with the 
rating.  This issue has been developed for appellate.  The 
issues of service connection for a sinus disorder and 
residuals of a septoplasty, a rating in excess of 10 percent 
for headaches, and a compensable rating for facial scar 
residuals of a head injury will be addressed in a remand 
which follows this decision.  


FINDINGS OF FACT

1.  Service connection for a disorder manifested by 
generalized skeletal problems and weakness was denied by the 
Board in March 1997 on the basis that there was no competent 
evidence of a current disability.  

2.  Evidence submitted since the March 1997 Board decision 
tends to show the veteran has a disorder manifested by 
generalized skeletal problems and weakness and relates the 
disorder to trauma in service.  


CONCLUSION OF LAW

Evidence received since the Board denied service connection 
for a disorder manifested by generalized skeletal problems 
and weakness in March 1997 is new and material and the claim 
for service connection for a disorder manifested by 
generalized skeletal problems and weakness may be reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record when the Board denied service 
connection for a disorder manifested by generalized skeletal 
problems and weakness in March 1997 included the veteran's 
service medical records which do not mention a complaint, 
diagnosis, or treatment of a disorder manifested by 
generalized skeletal problems and weakness.  

In a June 1978 letter, Bartolo M. Barone, M.D., referred to 
treatment of the veteran by Dr. Walt Bonner for an 
unspecified musculoskeletal problem during hospitalization at 
the Roper Hospital in 1978.  Dr. Barone described the 
veteran's condition as "symptomatically much better" when 
he was discharged from the hospital in June 1978.  The 
discharge diagnosis was low back sprain.  The letter did not 
relate any musculoskeletal disorder to service.  

On musculoskeletal evaluation of the veteran by F. Marion 
Dwight, M.D., during a September 1993 physical examination, 
there was no evidence of muscle tenderness, muscle spasm, 
swelling, or deformity, and there was full range of motion in 
all joints, extremities, and the spine.  

In March 1997, the Board denied the claim of service 
connection for a disorder manifested by generalized skeletal 
problems and weakness, noting that there was no evidence of a 
disorder manifested by generalized skeletal problems and 
weakness in the service medical records and no competent, 
postservice evidence linking such disorder to service.  
Furthermore, the veteran had not presented any evidence that 
he had a disorder manifested by generalized skeletal problems 
and weakness (as a layperson, he was not competent to provide 
a medical diagnosis).  

Evidence added to the record since March 1997 includes 
reports of July 1997 VA examinations of the veteran, reports 
of July 1997 VA x-ray examinations of the cervical and lumbar 
spine segments, a June 1998 VA medical progress note, and a 
June 1998 medical progress note from Neal L. Shealy, M.D.  In 
July 1997, the veteran was afforded VA dermatological, 
nasal/sinus, and general medical examinations.  The reports 
of these examinations do not contain information pertinent to 
the claim of service connection for a disorder manifested by 
generalized skeletal problems and weakness.  

On July 1997 VA neurological examination, the veteran gave a 
history of sustaining head trauma with laceration on the left 
side of his head, and loss of consciousness in a motor 
vehicle accident during service in 1968.  He has had left-
sided headaches since the accident.  He associated the 
headaches with left frontal, left occipital, and left 
cervical spine pain.  Initially, the headaches were 
intermittent, but they had become constant.  The pain was 
described as a 5 on a scale of 1 to 10 and increased in 
severity to a 10/10, sometimes for three or four days.  
Cervical spine examination showed tenderness and trigger 
point identified on the left side of the cervical spine and 
down the trapezius on the same side.  The assessment was 
cervical strain with secondary muscle tension-related 
headaches with migrainous exacerbation.  The examiner added 
that the veteran potentially had a neuropathic component to 
his pain.  The headaches were thought to be related to the 
cervical spine with secondary migrainous exacerbation.  The 
headaches became sufficiently severe to cause him to be 
debilitated, especially when migrainous symptoms developed.  
On July 1997 VA orthopedic examination, the veteran gave a 
history of back pain beginning with a motor vehicle accident 
in 1968.  It was noted that review of the claims folder 
showed notes of a post-service back injury in 1978.  He 
reported neck pain which did not radiate, and low back pain 
which did not extend below the knee.  He had intermittent 
left shoulder pain, especially with overhead motion.  He had 
neck pain and limitation of cervical spine motion.  The 
diagnoses were mechanical low back pain without evidence of 
neurological deficit, intermittent left shoulder impingement, 
and cervical spine arthritis at multiple levels.  

Reports of July 1997 VA x-rays of the lumbosacral and 
cervical spine reveal the impressions were of spondylosis 
deformans, with mild disc space narrowing at L4-5 and of C5 
deformity, likely from prior trauma, bilateral neuroforaminal 
narrowing at C6-7 and on the left at C5-6, with disc space 
narrowing of C4-5 and C6-7, and posterior subluxation of C5 
on C6 with prominent inferior osteophyte at C5.  

In a note dated in June 1998, Neal L. Shealy, M.D., indicated 
the veteran complained of neck pain and had brought in July 
1997 VA x-rays of the cervical spine to review.  Dr. Shealy 
noted a C-5 deformity was likely due to prior trauma and the 
only reported trauma sustained by the veteran was in a motor 
vehicle accident in 1968.  He opined that, based on x-ray 
reports and the consistency of his symptoms, the veteran's 
disability could be the result of his 1968 accident.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service.  
38 U.S.C.A. § 1110.  The Board's March 1997 decision denying 
service connection for a disorder manifested by generalized 
skeletal problems and weakness is final, and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7104.  
To reopen the claim, the veteran must present or secure new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence added to the record since the March 1997 
decision includes a July 1997 VA neurological examination of 
the veteran with an assessment of cervical strain with 
secondary muscle tension-related headaches, and a July 1997 
VA orthopedic examination with diagnoses of mechanical low 
back pain, left shoulder impingement, and cervical spine 
arthritis.  The July 1997 VA neurological and orthopedic 
examination reports clearly indicate the existence of 
musculoskeletal disorders.  July 1997 VA cervical spine x-
rays attribute C5 deformity to a prior trauma.  Dr. Shealy's 
note relates the veteran's current disability to trauma in 
service.  The foregoing evidence added since March 1997 bears 
directly and substantially upon the subject matter under 
consideration, namely whether the veteran has a disorder 
manifested by generalized skeletal problems and weakness 
which is related to service.  It is so significant that it 
must be considered to fairly decide the merits of the claim 
and is, therefore, material.  As new and material evidence 
has been submitted, the claim of entitlement to service 
connection for a disorder manifested by generalized skeletal 
problems and weakness may be reopened.  


ORDER

The claim of service connection for a disorder manifested by 
generalized skeletal problems and weakness is reopened.  


REMAND

The claim of service connection for a disorder manifested by 
generalized skeletal problems and weakness has been reopened.  
The next step is a de novo determination whether the claim is 
well-grounded.  Elkins v. West, No. 97-1534 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).  
For a well-grounded claim of service connection there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Here, there is competent evidence of current disability, 
i.e., musculoskeletal disorders.  There is evidence of a 
motor vehicle accident in service.  And Dr. Shealy has 
related the veteran's trauma in service to current 
musculosketelal disability.  Therefore, all three elements of 
a well-grounded claim are shown.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
medical records to which the veteran has referred and 
obtaining adequate VA examinations; the Court has also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

In March 1997, the claims of service connection for a sinus 
disorder and residuals of a septoplasty were remanded for a 
VA examination to determine the etiology of any current nasal 
disorders.  On July 1997 VA examination, the veteran gave a 
history of nasal congestion beginning with a motor vehicle 
accident in service.  The examiner noted that the veteran had 
a septoturbinoplasty in 1984.  The assessments included 
evidence of chronic and acute sinusitis and complaints of 
postnasal drip and recurring bouts of acute sinusitis.  The 
examiner opined that sinus infections can be exacerbated or 
caused by nasoseptal fractures if the nasal septum impinges 
on the drainage pattern of the middle meatus.  The veteran's 
septal deviation impinged somewhat on the right middle 
meatus, but the examiner indicated that this was not a severe 
finding.  The fact that the veteran had polyps in the left 
middle meatus and did not have septal obstruction in this 
area suggested to the examiner that he had an intrinsic 
propensity to develop chronic sinus disease.  While the 
examiner concluded that the veteran may have an intrinsic 
propensity to develop chronic sinus disease, it remains 
unclear whether any nasal disorder was exacerbated by the 
injury in service.  

With regard to the claim for an increased rating a headache 
disorder, on July 1997 VA neurological examination, the 
veteran gave a history of headaches with pain described as 5 
on a scale of 1 to 10, with 10 being the worst pain.  He said 
that the pain sometimes increased to 10/10, and continued for 
three to four days at a time.  The frequency of the headaches 
was not reported.  Such information is critical in rating 
migraine headaches.  

The claim for a compensable rating for facial scar residuals 
of a head injury was remanded to the RO in March 1997.  The 
remand requested unretouched color photographs of the facial 
scars.  The examiner was also to provide an opinion as to 
whether any scar was tender or painful or caused 
disfigurement.  On July 1997 VA dermatological examination it 
was the examiner's assessment that the scars were not 
disfiguring, but no unretouched color photographs were 
included, and it was not noted whether any scar was tender or 
painful.  The veteran has a right to this development as a 
matter of law.  Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the foregoing, the case is REMANDED for the 
following:  

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine whether he has a 
disorder manifested by skeletal problems 
and weakness as a result of his motor 
vehicle accident in service.  Any tests 
the examiner deems necessary should be 
performed.  The examiner must furnish an 
opinion as to whether it is at least as 
likely as not that any current 
musculoskeletal pathology stems from the 
accident.  The veteran's claims folder 
must be available to the examiner (and 
for all examinations ordered below) for 
review.  

2.  The veteran should be scheduled for a 
special VA otolaryngologic examination to 
determine the probable etiology of his 
nasal and sinus disorders.  Any tests 
deemed necessary should be performed.  
The examiner must furnish an opinion as 
to whether it is at least as likely as 
not that any current nasal and/or sinus 
disorder resulted from (or was 
exacerbated by) trauma in service.  

3.  The veteran should be scheduled for a 
neurological examination to assess the 
severity of his headache disorder.  Any 
tests deemed necessary should be 
performed.  The examiner should 
specifically note the frequency of the 
headaches and particularly the frequency 
and duration of prostrating attacks.  

4.  The veteran should also be scheduled 
for a VA examination to determine the 
severity of his facial scar head injury 
residuals.  The examination should 
include unretouched color photographs of 
all the facial scars.  The examiner 
should specifically comment whether any 
scar is tender or painful.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all actions are 
completed in full.  Thereafter, the RO 
should review the evidence and determine 
whether the remaining claims may be 
granted.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to respond.  

The case should then be returned to the Board for appellate 
review, if appropriate.  The veteran need take no further 
action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



- 10 -


